Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered February 10, 2005, convicting him of grand larceny in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
A motion to withdraw a plea of guilty is addressed to the sound discretion of the trial court (see CPL 220.60 [3]; People v Gutierrez, 35 AD3d 883 [2006]; People v Grimes, 35 AD3d 882 [2006]). In this case, the Supreme Court providently exercised its discretion in denying, without a hearing, the defendant’s motion to withdraw his plea of guilty (see People v White, 25 AD3d 576 [2006]; People v Rangolan, 295 AD2d 543 [2002]; People v Badger, 288 AD2d 485 [2001]). Miller, J.P., Mastro, Ritter and Balkin, JJ., concur.